DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed March 8, 2021, with respect to Non-Final Rejection - 12/10/2020 have been fully considered and are persuasive.  The Non-Final Rejection - 12/10/2020 has been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
	The most relevant prior art reference, Shin et al. (US 9905570 B2) discloses a contact structure formed through an alternating stack but is silent on the features of claim 1. Hwang et al. US 20110151667 Al), in Figs 14-17 and associated text substantially teaches the limitations of the claim 1, with the exception of the limitations below. Hwang discloses forming an isolation trench using the method steps of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816                                                                                                                                                                                             
/ZANDRA V SMITH/           Supervisory Patent Examiner, Art Unit 2816